.

Be
ahh

dys

 

Case 1:19-cv-03722-DDD-STV Document 27-2 Filed 07/08/20 USDC Colorado Page 1 of 2

ms, Case 1'19-cv-03722- STV Document 7-7: Filed 02/07/20 USDC Colorado Page'l of 1 .

+

Yu, S. Department of Justice

FILED

PROCESS RECEIPT AND RETURN"

 

" "Address Aue pte only differenf than shown above)

 

 

United States MaiShals Service . . U.S. O} $ TRICT COU R TSee “Instructions ‘for Service of Process by U.S. Marshal” .
PLAINTIFF _ se PH 3 i 0 ‘COURT CASE NUMBER
JehroneD. Falls 2020 JUL -8 wm 19-cv-03722-STV_!
DEFENDANT JEFFREY P. GOLWELL ‘TYPE OF PROCESS
City of Aurora et al ERK S/C

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
Jonas A. Spitzer BY

. ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
15151 E. Alameda Pkwy aurora, CO 80012 . : .

Number of process to be
served with this Form 285 7

Number of parties ta be

. b

 

SERVE
AT

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW
Jehrone D. Falls

 

 

 

 

9995 East Harvard Avenue _ served in this case ” 8
#R277 -Chéck for service
_ Denver, CO 80231 ’ onU.S.A.

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service): : .

 

 

 

 

 

PERSONAL SERVICE
Signature of Attomey other Originator requesting service on behalf of: (X] PLAINTIFF TELEPHONE NUMBER DATE
s/ R. Sams, Deputy Clerk [|] DEFENDANT * 303-844-3433 02/07/2020 .
Tor SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - Do NOT WRITE BELOW THIS LINE fo
1 acknowledge receipt forthetotal | Total Process | District of Districtto | Signature of Authorized USMS Deputy or Clerk Date
number of processindicated Origin Serve | ,

(Sigh only for USM 285 if more |
than one USM 285 is submitted) :

Usis2ssiesubmined | _-+__| No. BI bis No. Bi3 | - 3/4/ 1

Ther eby certify and return that | ave personally served, “have legal evidence “t service, have executed as shown in "Remarks", the process described on the
individual, company, corporation, etc., at the address shown’ above on the on the mdividual, confpany, corporation, etc. shown at the address inserted below. ,

 

 

 

Vn

 

[7] [hereby certify and return that [ am unable to locate the individual, company, corporation, etc. named above (See remarks ‘below)
Date i *(] am r

(6:20:20) 7330. A

Signature of U.S. Marshal or Deputy

Dil GEE

Amount owed to U.S. Marshal* or
(Amount of Refund*)

+ Name and ttle of individual set ved (ifnot shown above)

ania Lage >.._L)eftly biky gene

 

“Total Mileage Charges Forwarding Fee Total Charges |, Advance Deposits
(including endeavors) ,

 

Service Fee

> a

 

 

 

 

 

 

 

REMARKS -

 

Form USM-285

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18
SSeS

FE a Ee

ae ey

ETE

ior

Se

 

an ee aa ea

Case 1:19-cv-03722-DDD-STV ‘Document 27-2 Filed 07/08/20 USDC Colorado Page 2 of 2
t J. »

” rs ‘ noe a . “
a ‘

AO 440 (Rev 06/12) Summons in a Civil Action (Page 2)

"Civil Action No. 19-cv-03722-STV

 

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 wy)
a
——
This summons for (name of individual and title. if any) ‘ S, O a S 221 t> eer

was received by me on (date) S - (0 . 20) .

© I personally served the summons on the individual at (place)

 

on (date) > or

 

hergerrnpioeeneens

© I left the summons at the individual's residence or usual place of abode with (name)

; a person of suitable age and discretion who resides there,

 

 

 

 

on (date) . and mailed’a copy to the individual’s last known address; or .
7 a

at served the summons on (name of individual). is S . who is

designated by law to accept service of process on behalf of (name of organization)
. onda) ~f - /Y- :or

© I returned the summons unexecuted becatse ; or
Oo Other (specify)
My fees are $ for travel and $ for services, for a total of $ 0.00 .
I declare under penalty of perjury that this information is true. : '

Date: “HY ~ CLA CE,

¢
Server's signature

rio C0 TUM

Printed name and title

GL AE Gt Dur Lo S024

Server's address

?

Additional information regarding attempted service, etc:
